Citation Nr: 1536367	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  06-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 1993, for the award of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 10 percent for PTSD with major depressive disorder prior to July 1, 2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD assigning a 10 percent evaluation, effective February 11, 1993.  The Veteran appealed the issues of entitlement to an initial evaluation in excess of 10 percent, and entitlement to an earlier effective date.  The claims file was then transferred to the RO in New York, New York.  In April 2009, the Board remanded the claims.  

In June 2011, the Board denied the claim for an earlier effective date, and remanded the claim for an initial evaluation in excess of 10 percent.  

The Veteran appealed the denial of the claim for an earlier effective date to the United States Court of Appeals for Veterans Claims ("Court").  In May 2013, the Court issued an Order and a Memorandum Decision that vacated and remanded the Board's June 2011 decision as to the earlier effective date issue. 

In August 2012, the Appeals Management Center granted service connection for major depressive disorder as secondary to service-connected PTSD.  See 38 C.F.R. § 3.310 (2014).  That same month, the AMC granted the Veteran's claim for an increased initial evaluation, to the extent that it assigned a 70 percent rating for what it characterized as "PTSD with major depressive disorder," with an effective date for the 70 percent rating of March 20, 2009; the AMC kept the 10 percent rating in effect prior to that date. 

In November 2012, the Board granted the claim for an initial increased evaluation for PTSD with major depressive disorder, to the extent that it assigned a 30 percent evaluation prior to July 1, 2003, and a 70 percent rating as of July 1, 2003.  

The appellant appealed this issue of entitlement to an initial increased evaluation to the Court.  

In April 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's November 2012 decision, to the extent that it denied an evaluation in excess of 30 percent prior to July 1, 2003.  The Joint Motion states that the appellant was abandoning his claim to the extent that the Board assigned a 70 percent rating as of July 1, 2003.  

That same month, the Court issued an Order vacating the November 2012 Board decision to the extent that it denied an evaluation in excess of 30 percent prior to July 1, 2003.  

In September 2008, the Veteran testified before a Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.  In September 2010, the Veteran was informed that the Veterans Law Judge that conducted his September 2008 hearing was no longer employed at the Board.  He was asked whether he wished to appear at another hearing.  The Veteran did not respond.

This is the first time this case has been before the undersigned, which has reviewed the whole record and will address the two Court issues cited above.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board's apologies for the delays in the adjudication of this case, as a whole. 


FINDINGS OF FACT

1.  In July 1984, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, including PTSD. 

2.  On February 11, 1993, and no earlier, the Veteran's application to reopen his claim for service connection for PTSD was received. 

3.  Prior to July 1, 2003, the Veteran's PTSD with major depressive disorder is manifested by nightmares, periodic depression, sleep disturbance, infrequent panic attacks, anger, claustrophobia, fear of open spaces, and flashbacks, which results in no worse than definite social and industrial impairment with occasional decrease in work efficiency and intermittent periods of being unable to perform occupational tasks, but not considerable impairment in the ability to establish or maintain effective or favorable relationships with people, or occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to February 11, 1993, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. § 3.156(c) (as in effect prior to October 6, 2006); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2014).  

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD with major depressive disorder, prior to July 1, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (as in effect November 7, 1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect on November 7, 1996, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - PTSD

The Veteran appears to assert that the effective date for the award of service connection for PTSD should be in 1981, when he was awarded Social Security Administration benefits.  During an August 1983 Board hearing, he also testified that he believed that a July 1984 Board decision, which denied service connection for a psychiatric disability, to include PTSD, was erroneous, and that he should be compensated as of the date of that underlying claim.

In May 1981, the Veteran initiated a claim for service connection for nervousness.  In November 1981, the RO denied the claim.  The Veteran appealed, and in July 1984, the Board denied the claim for service connection for a psychiatric disability, to include PTSD.  

In July 1985, the RO received correspondence from the Veteran requesting additional time to submit evidence.  In August 1985, the RO informed the Veteran that his claims had been denied, and he needed to submit new and material evidence to reopen then.  

The Veteran did not furnish additional evidence within one year of this request.  

In August 1985, the Veteran requested a personal hearing, however, in a September 1985 statement he cancelled his hearing request, and indicated that he would be submitting new and material evidence in the near future to reopen his claim. 

The next correspondence received regarding the Veteran's claim was a February 11, 1993, letter from the Veteran's United States Senator. 

In a February 2001 stressors statement, the Veteran provided the first name and a date range for an incident in which a fellow soldier committed suicide during service. 

A March 2003 Report of Contact shows that the Veteran provided a last name initial for the soldier who committed suicide. 

In April 2003, the U.S. Armed Services Center for Research of Unit Records (USASCRUR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)) confirmed the suicide death of a person by the same name that was provided by the Veteran, in the Veteran's Company, and during the range of dates that he provided. 

In January 2004, following an examination, the RO granted service connection for PTSD, with an effective date of February 11, 1993.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.  § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Board finds that the claim must be denied.  The July 1984 Board decision became final, and it is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104(b), 7015 (West 2014); 38 C.F.R. § 20.1100 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in this rating decision has not been alleged, and the Board's July 1984 decision is a legal bar to an effective date prior to the date of that decision.  

Although the Veteran contacted the RO after that decision, he was told that he needed to submit new and material evidence to reopen his claim.  After requesting and then cancelling a hearing request, the Veteran indicated that he would soon be submitting new and material evidence to reopen his claim.  However, the Veteran did not submit such evidence.  Given that the Veteran did not furnish the requested additional evidence within a year of the RO's August 1985 letter, the claim was abandoned.  See 38 C.F.R. § 3.158.  

There is no subsequent correspondence that is dated prior to February 11, 1993 which can reasonably be interpreted as a formal or informal claim for service connection for PTSD, see 38 C.F.R. § 3.155, nor has the Veteran asserted that he submitted a subsequent claim prior to February 11, 1993.  The Board has reviewed this case in great detail.  Hence, the earliest date after the July 1984 Board decision on which the Veteran expressed an intent to reopen his claim for service connection for an acquired psychiatric disorder is February 11, 1993.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the February 11, 1993 date of receipt of the Veteran's claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400; Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

Accordingly, the criteria for an effective date for service connection for PTSD prior to February 11, 1993 are not shown to have been met, and the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r).

In reaching this decision, the Board has considered the basis for the Court's decision in May 2013:  The Court stated that in the Board's June 2011, it had improperly applied the post-2006 version of 38 C.F.R. § 3.156(c), citing Cline v. Shinseki, 26 Vet. App. 18 (2012), issued after both the RO rating action and the June 2011 Board decision on this issue, frustrating Board review of this issue in the June 2011 decision. 

The regulations regarding the rules pertaining to the reconsideration of decisions on claims based on newly discovered service records received after the initial decision in a claim were amended in September 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (effective as of October 6, 2006).  Under 38 C.F.R. § 3.156(c) as in effect prior to October 6, 2006:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the VA.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  

With regard to the reopening of claims and the effect on the effective date when service department reports are involved, in Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994), the Federal Circuit stated:

[W]here the claim is reopened on the basis of new and material evidence from service department reports, the VA has consistently treated it as a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid, and the award of benefits is made retroactive to the date of the original claim.

Spencer, 4 Vet. App. at 293  (citing VA G.C. Digested Opinion, July 17, 1984) (discussing 38 C.F.R. §§ 3.156(c) and 3.400(q)(2)) (emphasis in original).  

As explained in Spencer, when a claim is reopened based on submission of service medical records it is a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid.  Id.  

In such a case, the award of benefits is made retroactive to the date of the original claim.  Spencer makes it clear that 38 C.F.R. § 3.156(c) is intended to be applicable in the situation in which VA determines that a veteran is entitled to benefits based on information provided by the service department that is later found to be incomplete or erroneous.  Id.

That is not the case here.  During his August 1983 Board hearing, the Veteran described a stressful event during service in which a friend of his committed suicide.  The Veteran did not provide a name for this deceased friend, or a time period during which the suicide occurred.  

Given the lack of detail, VA had no duty to attempt to verify this stressor.  See e.g., VAOPGCPREC 5-2014 (August 12, 2014), 72 Fed. Reg. * (WL 4114684); VA Adjudication Manual (M21-1MR), Part IV.ii.1.D.14.d. (noting that claimants must provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date (within a two-month period of time) of the incident, and the unit of assignment at the time the stressful event occurred).  

Simply stated, at that time, in light of the vagueness of the Veteran's statement at that time, there was simply nothing for the VA to confirm, or attempt to confirm.  

Importantly, while it is always impenetrability difficult to retroactively review the actions of a Board decision issued more than 30 years ago, even if the Board did remand this case for stressor verification of the unnamed person at that time, and, somehow, by means of a method the Board cannot comprehend, this person was confirmed, it is critically importantly to note that this would not have provided a basis to grant the claim at that time. 

The Board's July 1984 decision specifically stated that it denied the Veteran's claim based on medical considerations, i.e., the lack of inservice treatment for psychiatric symptoms, and the lack of a current PTSD diagnosis.  The Board's July 1984 denial was not based on any information provided by the service department.  The information in the April 2003 USASCRUR report had not previously been requested from the service department, nor had it this information been determined to be lost or unavailable.  Rather, the April 2003 USASCRUR report pertained to the question of verification of a claimed stressor.  See 38 C.F.R. § 3.304(f) (2004).  

Context in this case is important:  Even if a stressor clearly existed within the service records in 1984 (for example, if the Veteran had been awarded the Purple Heart or the Combat Infantry Badge) the case would have been denied in 1984 because (at that time) it was found (at that time) that the Veteran did not have PTSD. 

Importantly, this is not an usual situation:  Manifestations of PTSD sometimes do not occur until decades after service.  The fact that the Veteran, at that time, believed he had PTSD (or a problem related to service) does not mean that he did, at that time, have PTSD.

In light regard, context is again important in this case:  It is important for the Veteran to understand that, even at this time (2015), there is significant factual evidence against the Veteran's claim that it is the stressor in service that has caused his current problems and not (for example only) depression associated the severe nature of his physical problems - problems that did not exist, to this degree, if at all, in 1984.  The benefit of the doubt has been granted the Veteran at many points in the long history of this case. 

Therefore, the USASCRUR's April 2003 report was a "new" service department record that did not render any previous service department record in evidence at the time of the Board's July 1984 decision "incomplete" or "erroneous," and it does not change the basis of the Board's July 1984 decision.  

The records provided by USASCRUR in 2003 do not, therefore, fall within the scope of 38 C.F.R. § 3.156(c) (as in effect prior to October 6, 2006).

Given the foregoing, the provision allowing for an effective date based on an original claim for service connection in the case of lost or mislaid service department records is not applicable to this case.  Accordingly, an effective date prior to February 11, 1993 for service connection for PTSD is not warranted.  
 
The Board further notes that under any theory, service connection cannot be granted effective prior to the date entitlement arose.  38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  An essential component to entitlement to service connection is the current existence of the claimed disability, in this case, PTSD.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, the evidence of record at the time of the Board's July 1984 decision did not show that the Veteran had a diagnosis of PTSD, there is no PTSD diagnosis of record prior to February 11, 1993, and no evidence to show that PTSD existed prior to the current effective date for service connection.  Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (holding that when 38 C.F.R. § 3.156(c) is otherwise applicable, an effective date is to be established "as far back as his original claim or the date on which entitlement arose, whichever is later") (emphasis added); see also December 1983 supplemental statement of the case (noting that there was no diagnosis of PTSD).  The Board notes that, to the extent that the AMC granted service connection for major depressive disorder in August 2012, this was based on the theory of secondary service connection.  See 38 C.F.R. § 3.310.

In summary, the effective date of the award of service connection and compensation for PTSD may not legally be earlier than February 11, 1993, the date assigned by the RO.  

II.  Initial Evaluation in Excess of 30 percent prior to July 1, 2003

The Veteran asserts that he is entitled to an initial evaluation in excess of 30 percent prior to July 1, 2003.  

Disability evaluations are determined by comparing the present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Since the veteran is appealing the initial assignment of a disability rating, following the award of service connection, the Board will consider staged ratings, that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Effective November 7, 1996, the regulation governing mental disorders, 38 C.F.R. § 4.132, was revised and renumbered as 38 C.F.R. § 4.130.  As a result of the revision, the criteria were changed.  See 61 Fed. Reg. 52,701 -702 (1996). 

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the criteria for entitlement to compensation . . . may be applied to pending claims because their effect would be limited to matters of prospective benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003); see also 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  Therefore, VA must evaluate the appellant's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  For any date prior to November 7, 1996, VA cannot apply the revised regulations.  Id. 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996), a 100 percent evaluation is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral process associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; demonstrably unable to obtain or retain employment.  

A 70 percent evaluation was warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

A 50 percent evaluation was warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired; by reason of psychoneurologic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.   

A 30 percent evaluation under the old criteria may be assigned if there is a definite impairment in establishing or maintaining relationships and for symptoms producing definite industrial impairment.  

A 10 percent evaluation under the old rating criteria was warranted when emotional tension or other evidence of anxiety is productive of mild social and industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Veterans Court decorously stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons and bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014).  

VA's General Counsel has concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  59 Fed. Reg. 4752 (1994); VAOPGCPREC 9-93.  
 
Simply stated, VA's General Counsel appeared to be stating the "definite" was somehow more than "mild" but less than "considerable", a definition that the undersigned recalls was profoundly unconstructive in the adjudication of Veteran's claims for PTSD at that time, leading to calls for an review of the rules addressing the evaluation of PTSD, leading to the current, more coherent, criteria. 

The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A.  § 7104(c) (West 2014).

In any event, as noted above, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms (for example only) as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  DC 9411 (as in effect prior to November 7, 1996).

NOTE (1).  Social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (effective prior to November 7, 1996).

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, a veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

With regard to the history of the disability in issue, the Veteran's service records show that he served in Vietnam, and that his military occupation specialty was radio TT (teletype) operator.  VA and non-VA reports show treatment for psychiatric symptoms, to include at least two periods of hospitalization, beginning in 1981, with diagnoses that included schizophrenia, dysthymic disorder, depressive disorder, agoraphobia with panic attacks, a panic disorder, and a personality disorder.  A decision of the Social Security Administration (SSA), dated in 1982, indicates that the SSA determined that the Veteran was disabled as of 1981, with a severe psychiatric condition diagnosed alternatively as dysthymic disorder and chronic depressive character disorder.  

The medical evidence dated during the time period in issue is summarized as follows:

In December 1994, the Veteran underwent VA examination.  He complained that he dreamed about a friend who committed suicide during service.  He had been hospitalized since separation for depression.  He last worked in 1981 as a teletype operator.  He stated that he stopped due to stomach problems and illnesses but then indicated that he was fired due to absences, providing factual evidence against his own claim that it was his PTSD that caused the problem. 

The Veteran had two sons with whom he was in touch.  He married in 1968 and separated in 1982.  He had been living with his current girlfriend for five years.  On a daily basis, he volunteered at the VA hospital assisting with patients.  He also watched television.  He did not see friends.  The Veteran complained of depression, sleep paralysis, and panic attacks.

On examination, the Veteran was generally alert and cooperative but appeared somewhat anxious and sighed often.  He talked slowly and often with hesitation. Speech was logical and coherent, but he rambled at times.  He appeared depressed and cried several times.  He reported feeling nervous often and had sudden spells of panic that lasted minutes and manifested with symptoms of having a heart attack and an accelerating heart.  However, he indicated that the panic spells were infrequent, and he practiced relaxation exercises.  He worried and indicated that his depression came and went.  He had some spells of bad depression that lasted for weeks, which has happened many times.

The Veteran reported that he had a lot of anger inside and a fear of open spaces.  He did not go shopping.  He also reported claustrophobia, a fear of dying, and a fear of losing control.  He believed people talked about him behind his back.  He denied visions or voices.  He reported having no energy and impaired sleep.  He admitted to having trouble concentrating.  He has never thought that his thoughts were broadcast or his mind read.  His depression ebbed and flowed over the years.  Diagnostic testing did not indicate organicity or psychosis.

The Veteran reported that he had fewer friends than prior to service, he was never able to fall and stay asleep, he has had great difficulty finding and keeping a job, he never fell asleep easily at night, he never felt comfortable in a crowd, he almost always tried to stay away from reminders of service, and he had a hard time expressing his feelings.  He also frequently got upset at things that reminded him of service, rarely got emotionally close to others, rarely enjoyed the same things he used to, frequently had trouble concentrating, rarely enjoyed the company of others, and was frequently afraid to go to sleep.  The diagnoses were dysthymic disorder, PTSD, and attention-deficit hyperactivity disorder.  The examiner commented that the Veteran had attention-deficit hyperactivity disorder since childhood.  He did not appear to be employable.  His psychiatric incapacity was moderate to severe.

In May 2003, the Veteran underwent VA examination.  He complained of depression, flashbacks, and dreams and thoughts of his friend's in-service suicide.  He reported panic attacks, which he described as feeling nervous, dizzy, and trapped.  He used relaxation techniques to deal with them.  He had not been treated for depression or panic attacks for the last few years.  

On examination, the Veteran was alert, fully oriented, depressed, and tearful at times.  He endorsed flashbacks and nightmares, but denied having hallucinations.  There was no loosening of association, flight of ideas, or tangential thinking.  His mood was depressed and anxious.  The Veteran's affect was full range and appropriate. Insight and judgment were not grossly impaired.  The diagnoses were major depression and rule out PTSD.  The GAF score was 65.

Notwithstanding the equivocal nature of the criteria at that time, the Board finds that the criteria for an initial evaluation in excess of 30 percent have not been met prior to July 1, 2003.  The medical evidence of record dated prior to July 1, 2003 consists only of December 1994 and May 2003 VA examination reports.  Under the criteria in effect prior to November 7, 1996, the Board finds that the Veteran's symptomatology meets the criteria for no more than a 30 percent disability rating, on the basis of evidence showing definite impairment in the ability to establish or maintain effective and wholesome relationships and definite industrial impairment.  

At that time, the Veteran was in touch with his two sons and living with his girlfriend of five years.  He volunteered on a daily basis at the VA assisting with patients.  While he reported having fewer friends after service, there was no evidence that he was unable to obtain or keep friendships.  The Veteran reported depression that came and went and infrequent symptoms that he associated with panic attacks, this is the basis of the 30 percent finding, at best.  An initial evaluation in excess of 30 percent is not warranted because the Veteran was able to maintain relationships with his family members and girlfriend.  

While he reported that he no longer worked, he stated that it was due to his physical disabilities.  This evidence shows that the Veteran's ability to establish and maintain effective relationships was not more than definitely impaired. 

There is no significant objective evidence of symptomatology required for the next higher (50 percent) evaluation, such as (for example only) symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships, and the demonstrated psychiatric symptoms are not shown to have resulted in the required level of impairment in most of the referenced areas.  Vazquez-Claudio.  As such, an initial evaluation in excess of 30 percent under the criteria in effect prior to November 1996 is not warranted.  

From November 7, 1996, the Board has also considered the revised rating criteria.  The only medical evidence of record dated after November 1996, and prior to July 1, 2003, is the May 2003 VA examination report.  Under the new criteria, an initial evaluation in excess of 30 percent is not warranted.  While the Veteran reported panic attacks, he indicated that he used relaxation techniques to deal with them and stated that he had not been treated for depression or panic attacks for a few years.  The Veteran's orientation, thinking, affect, insight, and judgment were normal or not impaired.  Furthermore, the GAF score assigned during this examination comports with the 30 percent evaluation assigned, as it contemplates mild symptoms with generally normal functioning.  The May 2003 VA examination report also shows that the Veteran maintained definite but not considerable impairment in maintaining relationships and industrial functioning or any severity above that, and that his symptoms did not result in occupational and social impairment with reduced reliability and productivity, nor are the demonstrated psychiatric symptoms shown to have resulted in the required level of impairment in most of the referenced areas.  Vazquez-Claudio..  Therefore, prior to July 1, 2003, the Veteran's symptomatology correlates to no more than an initial evaluation of 30 percent under the revised criteria.  The treatment records, as a whole, only support the finding, indicate treatment for other problems with limited treatment for the problem at issue. 

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in considerable industrial impairment, or an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD with depressive disorder more closely resembles the criteria for an initial evaluation of not more than 30 percent. 

In reaching this decision, the Board has considered the contents of the April 2015 Joint Motion, which states that the Board failed to adequately discuss an April 1998 statement from the Veteran's girlfriend, who asserted that the Veteran had socially withdrawn from seeing or contacting his relatives in several states, and that he got angry when asked about when he had last called his parents.  She further states that he has no friends, that he doesn't go out to visit anyone, that he had become constantly verbally abusive, and that he "Seemed content with building a brick wall around himself, and keeping his defenses up at all times so that no one can get close enough to him to penetrate it."

The Veteran, and his girlfriend, are competent to report psychiatric symptoms observed in the Veteran, as these observations come through the senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In this case, the statements of the girlfriend are within the scope of the symptoms reported by the Veteran during his VA examination in 1994, to include never feeling comfortable in a crowd, having a had a hard time expressing his feelings, rarely getting emotionally close to others, and rarely enjoyed the company of others.  These symptoms were recorded and considered by the VA examiner.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's and his girlfriend's assessments of the severity of the Veteran's disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.  

It is important for the Veteran to understand that if he did not have the problems cited, there would be little basis for the current findings, let alone an increased initial evaluation.  Accordingly, the Veteran's claims must be denied.   A Veteran with a 30% disability evaluation for his PTSD will have many problems, and the fact that he had these problems is not in dispute.  The critical question is whether the Veteran meets the next higher criteria, under the old or new criteria.  Based on the best evidence (not all evidence, or some of the evidence, but the best evidence, which at some moments in this long record is the Veteran's own statements at this time describing how his problem impacts him) the next higher criteria is not found. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R.  § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R.  § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss a significant amount of work, or that it has resulted in any hospitalization during the time period in issue.  Although the Veteran was determined to have been disabled by the SSA in 1981, while SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

In this case, there is evidence of unemployability related to psychiatric symptoms by history (i.e., the SSA's 1982 decision), and in the December 1994 VA examination report.  However, the December 1994 VA examination report was not based on a review of the Veteran's claims file, and shows that the Veteran reported he quit working due to "stomach problems and sicknesses."  Following the 1994 VA examination report, there is no subsequent medical evidence pertaining to psychiatric symptoms for the next nine years (i.e., until the May 2003 VA examination report).  

Furthermore, the May 2003 VA examination report contains a GAF score of 65, which is evidence of no more than mild symptomatology.  This medical finding is supported by most of the Veteran's own statements at that time.  The best medical evidence and in some cases the Veteran's own statements provide both medical and factual evidence of high probative value against this claim.  

The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determination in Fenderson, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.  

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not claimed to be unemployable due to the service-connected disability in issue.  As previously noted, there is evidence of unemployability in a December 1994 VA examination report, however, the Veteran stated that he had quit working due to "stomach problems and sicknesses," and there are no relevant medical findings for the next nine years, at which time he was afforded a GAF score of 65.  See May 2003 VA examination report.  This GAF score indicates the presence of no more than mild symptomatology.  Therefore, prior to July 1, 2003, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).

III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, a VCAA notice need not be provided, where, as here, the claims involve an initial increased evaluation and an earlier effective date for service connection, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records, and SSA records.  The Veteran has been afforded two VA examinations during the time period on appeal.  

In September 2008, the Veteran was provided an opportunity to set forth his contentions during a hearing before the a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2008 hearing, the VLJ identified the issues on appeal.  Also, information was solicited regarding the severity of his disability and the basis for the earlier effective date claim.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence  that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

An effective date prior to February 11, 1993, for an award of service connection for PTSD with depressive disorder, is denied.

Prior to July 1, 2003, an initial evaluation in excess of 30 percent for service-connected PTSD with depressive disorder is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


